Citation Nr: 1230741	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  04-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for chronic obstructive pulmonary disease (COPD) and a mental condition, and declined to reopen the Veteran's claims for service connection for asthma and drug addiction.  In May 2004, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in October 2004.

While the Veteran did request a Travel Board hearing on his October 2004 VA Form 9, in a subsequent communication received in March 2005, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In December 2009, the Board declined to reopen the Veteran's claims of entitlement to service connection for asthma and drug addiction and remanded his claims of entitlement to service connection for COPD and an acquired psychiatric disorder to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding treatment records and providing the Veteran with VA examinations.  In August 2011, the Board once again remanded the Veteran's claim for service connection for COPD to the AMC for further evidentiary development, including obtaining an addendum medical opinion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a February 2011 rating decision, the AMC granted entitlement to service connection for depressive disorder.  This grant of service connection is considered a full grant of this benefit on appeal.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Further, the AMC's compliance with the remand directives specific to this claim is now irrelevant.  

With regard to the COPD claim, a review of the record reflects that the AMC sent the Veteran a letter in January 2010 asking him to identify any outstanding treatment records.  Subsequently, the AMC obtained all treatment records for which the Veteran provided a signed release of information.  Additionally, the AMC provided the Veteran with a VA examination for his COPD claim in January 2011 and an addendum opinion in August 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that COPD is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for COPD, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in December 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, a letter dated in August 2006 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report and addendum opinion are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any additional private or other treatment records that he wishes for VA to obtain in association with his claim.

With respect to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination to evaluate his COPD in January 2011 with an August 2011 addendum opinion.  The results from that examination have been included in the claims file for review.  The examination and addendum opinion involved a review of the claims file, including the service treatment records, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the January 2011 examination with August 2011 addendum opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from COPD as a result of his active military service.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Private treatment records show that the Veteran has been diagnosed with COPD.  Additionally, the January 2011 VA examiner diagnosed him with asthma/COPD.  As such, the first element of Hickson is met.

A review of the service treatment records reflects that the Veteran was seen for a complaint of chest pain in November 1974 and another complaint of chest pain when breathing in April 1977.  As such, the second element of Hickson is also met.

Although an in-service injury and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's in-service complaints of chest pain and his current COPD.  See Hickson, supra.

As referenced above, the Veteran underwent a VA examination to evaluate his COPD in January 2011 with an August 2011 addendum opinion.  The January and August 2011 examiner diagnosed the Veteran with asthma/COPD and noted his in-service complaints of chest pain in the August 2011 addendum opinion.  He concluded that the Veteran's respiratory disorder was not manifested during or otherwise caused by his military service.  Rather, he opined that the Veteran's respiratory disorder was caused by his long history of tobacco abuse.  He further explained that the Veteran's in-service complaints of chest pain were not related to asthma or COPD and that he was not diagnosed with asthma until the early 1980s and with COPD until recently.  Given this lack of in-service diagnosis of asthma or COPD and the time between his separation from service and his diagnoses, as well as the Veteran's long history of smoking, the examiner was unable to find a medical nexus between his military service and his current respiratory disorder.

In this case, the only other evidence which purports to link the Veteran's current COPD to his military service consists of the statements of the Veteran and his representative.  However, it is now well established that laypersons, such as the Veteran and his representative, without medical training are not competent to relate those symptoms to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his COPD.  His assertions are accorded less weight than the competent medical evidence, the January 2011 and August 2011 VA examiner's opinion, that is against his claim.  Competent evidence linking the Veteran's COPD to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  As noted above, the Veteran has not complained of breathing problems since service.  Rather, he has complained of asthma beginning in 1981 and COPD beginning in 2003, three and 25 years after his separation from service.  As such, the Board finds that the medical nexus element of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service, including his in-service complaints of chest pain, and his current COPD.  Although the Board notes the Veteran's current disability and in-service complaints, without evidence of a medical nexus, service connection cannot be granted.

Finally, the Board notes that, to the extent that the Veteran's COPD may be related to his extensive history of tobacco use while in service, service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service is prohibited by law.  See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(b) (2011).  

Accordingly, the Board finds that the claim of entitlement to service connection for COPD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


